UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4757
JOSE YSABEL BENITES-CORREA,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-20-V)

                      Submitted: July 23, 2002

                      Decided: August 13, 2002

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Eric A. Bach, Charlotte, North Carolina, for Appellant. Brian Lee
Whisler, Robert Jack Higdon, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  UNITED STATES v. BENITES-CORREA
                              OPINION

PER CURIAM:

   Jose Benites-Correa appeals his conviction and the sentence
imposed by the district court following his guilty plea to drug traffick-
ing pursuant to 21 U.S.C.A. §§ 841, 846 (West 1999). Counsel has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Benites-Correa has filed a pro se supplemental brief. Finding
no reversible error, we affirm.

  On appeal, Benites-Correa contends his Fed. R. Crim. P. 11 plea
hearing was inadequate and that his plea was therefore involuntary
and unknowing. In light of the magistrate judge’s thorough plea collo-
quy, we find Benites-Correa was fully aware of his rights and the con-
sequences of his plea, and that his plea was knowing and voluntary.

   Benites-Correa next contends the district court abused its discretion
in accepting his plea because there was no factual basis for it. A care-
ful review of the record shows a sufficient factual basis for Benites-
Correa’s guilty plea. Thus, we find the district court did not abuse its
discretion in accepting Benites-Correa’s plea.

   Benites-Correa also contends the district court erred in calculating
his sentencing guidelines range. We find no error in the district
court’s calculations.

   Finally, in his pro se supplemental brief, Benites-Correa contends
the Government breached a verbal plea agreement by failing to move
for a reduction in sentence pursuant to U.S. Sentencing Guidelines
Manual § 5K1.1 (2000). Because Benites-Correa failed to object at
the time of sentencing, review is for plain error. See United States v.
Olano, 507 U.S. 725, 731-32 (1993). Because the record shows the
Government retained the discretion to request a USSG § 5K1.1 or
Rule 35 reduction, and Benites-Correa failed to allege an unconstitu-
tional motive for the failure to do so, we find no error, plain or other-
wise. See United States v. Wallace, 22 F.3d 84, 87 (4th Cir. 1984).

  Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Benites-Correa’s sentence and conviction.
                  UNITED STATES v. BENITES-CORREA                   3
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes such a petition would be frivolous, then counsel may move
in this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED